— Appeal from an order of the Supreme Court, Oneida County (David A. *1445Murad, J.), entered January 7, 2013. The order, inter alia, granted those parts of the motion of defendants for an order compelling plaintiff to appear for a medical examination and affording defendants an extension of time in which to file any “dispositive motions.”
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Martinez v Murdock (111 AD3d 1443 [2013]). Present — Smith, J.P, Peradotto, Lindley, Valentino and Whalen, JJ.